JOHNSEN, Circuit Judge
(dissenting).
One aspect of the cáse, apart from the other questions presented, seems to me to require affirmance of the trial court’s judgment.
Whether the right to change the amount of plaintiff’s commissions was intended to be applicable to orders placed by a customer pursuant to an executed “annual purchase contract,” where no reduction in price was made to the customer, or whether in such a situation a change in the commission schedule was intended to be applicable only to annual purchase contracts obtained after the change was put into effect, seems to me to be such an equivocal that any mutual interpretation of the agent’s rights made by the parties themselves ought to be accepted as controlling.
The trial court found, and the evidence sufficiently supports the findings, that, up to the time that the last order was received *993from the customer on the annual purchase contract that is involved, plaintiff and defendant had both construed the agency contract to mean that the changes made by defendant in plaintiff’s commissions were not applicable to these orders; that defendant had set up plaintiff’s commissions in its records on the basis of the commission schedule in force at the time the annual purchase contract was obtained (and had in fact made remittances to plaintiff in these amounts as orders were filled and payments we re received) ; and that defendant further had similarly construed and given effect to its other annual purchase contracts.
In this situation, I do not feel that defendant can contend with much force, for the first time as the agency contract and the annual purchase contract are about to expire, that it is entitled to retract its previous ten-months construction, to recast plaintiff’s commission account to its own financial advantage, and to apply retrospectively the changed commission schedules. At any rate, I am unable to say that, in not so holding, the trial court was in error.